Case 2:18-cv-02184-PKH Document 31              Filed 04/16/19 Page 1 of 8 PageID #: 1694



                               In the United States District Court
                                  Western District of Arkansas
                                      Fort Smith Division

  Stephanie Reygadas                                                       Plaintiff

  v.                             Case No. 2:18-cv-2184

  DNF Associates LLC                                                       Defendant


      Plaintiff’s Notice of Supplement Authority in Support of Opposition to Motion
                                  for Summary Judgment

            Since the parties briefed Defendant DNF Associates LLC’s motion for

  summary judgment, the United States District Court for the Northern District of

  Illinois issued an opinion in Valenta v. Midland Funding, LLC, 2019 WL 1429656,

  holding that no genuine issues of material fact existed that hat Midland Funding,

  LLC, a debt buyer, was a “debt collector” under the principal purpose prong of 15

  U.S.C. § 1692a(6):

           Plaintiff argues that [Midland Funding, LLC] is a debt collector under
           the ‘principal purpose’ prong of § 1692a(6) because its sole purpose and
           revenue resource is the collection of debt, and alternatively, it engages
           in collection activity by filing collection lawsuits against debtors.

           The Court agrees with plaintiff.
                                               ***

           [Midland Funding] argues that, even under ‘principal purpose’ prong
           of § 1692a(6), no person or entity can be a “debt collector’ unless it
           interacts with consumers. The Court does not agree. Section 1692a(6)
           has two distinct prongs, and ‘even if the second prong may require
           interaction with debtors, the plain language of the first prong does not.’
           [internal citations omitted].
                                       1




           The Valenta opinion is attached.

                                                      Corey D. McGaha
                                                      Ark. Bar No. 2003047
                                                      William T. Crowder

  1
      2019 WL 1429656, *2-3.
Case 2:18-cv-02184-PKH Document 31   Filed 04/16/19 Page 2 of 8 PageID #: 1695



                                          Ark. Bar No. 2003138
                                          CROWDER MCGAHA, LLP
                                          5507 Ranch Drive, Suite 202
                                          Little Rock, AR 72223
                                          Phone: (501) 205-4026
                                          Fax: (501) 367-8208
                                          cmcgaha@crowdermcgaha.com
                                          wcrowder@crowdermcgaha.com
    Case 2:18-cv-02184-PKH Document 31                          Filed 04/16/19 Page 3 of 8 PageID #: 1696


Valenta v. Midland Funding, LLC, Slip Copy (2019)




                                                                   (“MCM”), for servicing and collection. (Pl.’s LR 56.1
                2019 WL 1429656                                    Resp. ¶¶ 11, 15.) MF purchased plaintiff’s Synchrony Bank
  Only the Westlaw citation is currently available.                credit card debt and assigned it to MCM for collection.
 United States District Court, N.D. Illinois, Eastern              (Defs.’ LR 56.1 Resp. ¶ 13.)
                      Division.
                                                                   After receiving numerous phone calls from debt collectors,
         Tomas VALENTA, Plaintiff,                                 plaintiff engaged counsel. (Id. ¶ 14.) On August 18, 2017,
                     v.                                            a Friday, plaintiff’s counsel sent out a letter via fax to
  MIDLAND FUNDING, LLC, and Midland Credit                         dispute the amount of the alleged debt. (Id.) The letter is
        Management, Inc., Defendants.                              addressed to MF, but MCM admits receiving it. (Id.; Pl.’s
                                                                   LR 56.1 Resp. ¶¶ 3, 17.) On Monday, August 21, 2017, the
                       No. 17 C 6609                               next business day, MCM processed the fax and marked
                              |                                    plaintiff’s account as disputed. (Pl.’s LR 56.1 Resp. ¶ 22.)
                    Signed 03/29/2019
                                                                   Every Monday morning following the first and third
                                                                   Sunday of the month, MCM pulls data from its accounts,
Attorneys and Law Firms                                            including those that have been marked as disputed, and
                                                                   uses it to generate a list of accounts to distribute to credit
Celetha Chatman, Michael Jacob Wood, Sarah Margaret                bureaus. (Id. ¶ 23.) On the Friday of that week, MCM
Barnes, Community Lawyers Group, Ltd., Andrew Finko,               furnishes the list to credit bureaus. (Id. ¶ 24.) During the
Andrew Finko P.C., Chicago, IL, for Plaintiff.                     five days between the generation and distribution of the
                                                                   list, MCM runs “quality control checks ... to ensure that it
David M. Schultz, Brandon S. Stein, Carlos A. Ortiz,
                                                                   is conveying accurate information to the credit bureaus.”
Hinshaw & Culbertson LLP, Chicago, IL, for Defendants.
                                                                   (Id. ¶ 25.)

                                                                   By the time MCM had processed plaintiff’s dispute letter
                                                                   on the evening of August 21, 2017, MCM had already
                                                                   finalized its list of disputed accounts for that week. (Id. ¶¶
     MEMORANDUM OPINION AND ORDER
                                                                   26-27.) On August 25, 2017, MCM communicated
HON. JORGE ALONSO, United States District Judge                    information about plaintiff’s Synchrony Bank debt to the
                                                                   credit bureaus, including the balance, account number, and
*1 Plaintiff, Tomas Valenta, brings this case under the Fair       date first reported—but it did not communicate that the
Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §               debt was disputed. (Defs.’ LR 56.1 Resp. ¶¶ 18-19.) Either
1692 et seq, against defendants, Midland Funding, LLC,             plaintiff or his counsel pulled plaintiff’s Equifax credit
and Midland Credit Management, Inc. The case is before             report on September 11, 2017, and, because the Equifax
the Court on the parties’ cross-motions for summary                report was based on the data MCM had furnished on
judgment. For the following reasons, the motions are               August 25, the report did not show that plaintiff had
granted in part and denied in part.                                disputed the Synchrony Bank debt. (Defs.’ LR 56.1 Resp.
                                                                   ¶¶ 17-18.)

                                                                   On September 13, 2017, plaintiff filed this suit, alleging
                      BACKGROUND                                   that defendants violated 15 U.S.C. § 1692e(8) when they
Plaintiff incurred a debt on a Synchrony Bank credit card          reported information about plaintiff’s debt to credit
account, which he became unable to pay and on which he             bureaus without communicating that plaintiff had disputed
defaulted. (Defs.’ LR 56.1 Resp. ¶¶ 11-12, ECF No. 75.)            the debt.
Plaintiff claims that this was a personal account used solely
for personal purposes, but he admits that he works as a
handyman, and the debt on which he defaulted appears to
stem from a $ 1,000 purchase of mortar and grout at                                       DISCUSSION
Lowe’s. (Id.; Pl.’s LR 56.1 Resp. ¶¶ 4-9, ECF No. 82.)             *2 “The Court shall grant summary judgment if the movant
                                                                   shows that there is no genuine dispute as to any material
Defendant Midland Funding, LLC (“MF”), purchases debt,             fact and the movant is entitled to judgment as a matter of
which it then assigns to Midland Credit Management, Inc.           law.” Fed. R. Civ. P. 56(a); Wackett v. City of Beaver Dam,

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
    Case 2:18-cv-02184-PKH Document 31                          Filed 04/16/19 Page 4 of 8 PageID #: 1697


Valenta v. Midland Funding, LLC, Slip Copy (2019)



642 F.3d 578, 581 (7th Cir. 2011). A genuine dispute of            summary judgment on its bona fide error defense, there is
material fact exists if “the evidence is such that a               at least a genuine factual dispute on the issue. MF argues
reasonable jury could return a verdict for the nonmoving           that it is entitled to summary judgment for the additional
party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248         reason that it is not a debt collector.
(1986). The Court may not weigh conflicting evidence or
make credibility determinations, but the party opposing
summary judgment must point to competent evidence that
would be admissible at trial to demonstrate a genuine
dispute of material fact. Omnicare, Inc. v. UnitedHealth
Grp., Inc., 629 F.3d 697, 705 (7th Cir. 2011); Gunville v.         I. WHETHER MF IS A “DEBT COLLECTOR”
Walker, 583 F.3d 979, 985 (7th Cir. 2009); see Modrowski           The FDCPA applies to “debt collectors,” a term that the
v. Pigatto, 712 F.3d 1166, 1167 (7th Cir. 2013) (court must        statute defines generally as “any person [1] ... in any
enter summary judgment against a party who “ ‘does not             business the principal purpose of which is the collection of
come forward with evidence that would reasonably permit            any debts, or [2] who regularly collects or attempts to
the finder of fact to find in [its] favor on a material            collect, directly or indirectly, debts owed or due or asserted
question’ ”) (quoting Waldridge v. American Hoechst                to be owed or due another.” 15 U.S.C. § 1692a(6). MF
Corp., 24 F.3d 918, 920 (7th Cir. 1994) ). All facts and           argues that it is not a “debt collector” because it does not
reasonable inferences are construed in the light most              engage in any collection activity itself; it merely purchases
favorable to the nonmoving party. Chaib v. Geo Grp., Inc.,         debt, which it assigns to MCM for collection.
819 F.3d 337, 341 (7th Cir. 2016).
                                                                   Plaintiff argues that MF is a debt collector under the
The FDCPA was enacted “to eliminate abusive debt                   “principal purpose” prong of § 1692a(6) because its sole
collection practices, to ensure that debt collectors who           purpose and revenue source is the collection of debt, and
abstain from such practices are not competitively                  alternatively, it engages in collection activity by filing
disadvantaged, and to promote consistent state action to           collection lawsuits against debtors.
protect consumers.” Jerman v. Carlisle, McNellie, Rini,
Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15           *3 The Court agrees with plaintiff. MF asserts that its “sole
U.S.C. § 1692(e) ). The statute “regulates interactions            business purpose is to purchase debt,” which it “assigns ...
between consumer debtors and debt collectors,” id.                 to MCM for servicing and collection.” (Defs.’ LR 56.1
(internal quotation marks omitted), for the “purpose” of           Stmt. of Add’l Facts ¶¶ 11, 15.) The Court sees no way to
“protect[ing] consumers,” Muha v. Encore Receivable                construe this assertion other than as an admission that MF
Mgmt., Inc., 558 F.3d 623, 628 (7th Cir. 2009). Among              is a “debt collector” under the “principal purpose” prong of
numerous other protections, the FDCPA provides that “[a]           § 1692a(6). As this Court has recently explained, “[i]f the
debt collector may not use any false, deceptive, or                collection of debts is precisely what sustains the business,
misleading representation or means in connection with the          unaided by any other significant sources of revenue, then
collection of any debt,” including “[c]ommunicating ...            the ‘collection of ... debts’ must be the business’s ‘primary
credit information which is known or which should be               purpose.’ ” McMahon v. LVNV Funding, LLC, 301 F.
known to be false, including the failure to communicate            Supp. 3d 866, 884 (N.D. Ill. 2018). MF has left no doubt
that a disputed debt is disputed.” 15 U.S.C. § 1692e(8).           that debt collection is its lifeblood, so the Court can only
                                                                   conclude that it is a “debt collector” under the FDCPA.
Plaintiff argues that he is entitled to summary judgment
because the undisputed facts show that defendants violated         MF argues that, even under the “principal purpose” prong
15 U.S.C. § 1692e(8) and the violation was not excusable           of § 1692a(6), no person or entity can be a “debt collector”
as a bona fide error under 15 U.S.C. § 1692k(c). MCM               unless it interacts with consumers. The Court does not
cross-moves for summary judgment, arguing that the                 agree. Section 1692a(6) has two distinct prongs, and
undisputed facts do not establish a violation of § 1692e(8)        “[e]ven if the second prong may require interaction with
and, even if they do, they also establish that the violation       debtors, the plain language of the first prong does not.”
was due to a bona fide error and plaintiff has not suffered        McMahon, 301 F. Supp. 3d at 884 (citing Tepper v. Amos
any actual damages. Additionally, MCM argues, even if              Fin., LLC, No. 15-CV-5834, 2017 WL 3446886, at *8
the Court denies MCM’s motion, it must also deny                   (E.D. Pa. Aug. 11, 2017), aff’d, 898 F.3d 364 (3d Cir.
plaintiff’s because there is a genuine factual dispute on the      2018) ).
issue of whether plaintiff incurred the Synchrony Bank
debt primarily for personal, as opposed to business,               Additionally, even if a person or entity must engage in
purposes. Further, MCM argues, even if it is not entitled to       some collections activity in order to qualify as a “debt
                                                                   collector” even under the “principal purpose” prong (and,
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
    Case 2:18-cv-02184-PKH Document 31                              Filed 04/16/19 Page 5 of 8 PageID #: 1698


Valenta v. Midland Funding, LLC, Slip Copy (2019)



as the Court has explained, it finds no support for any such
reading in the text of the statute), plaintiff has adduced
evidence of collections activity in the form of the
collections lawsuits MF has filed. See McMahon, 301 F.                    A. “Reasonableness” of defendant’s burden
Supp. 3d at 884.                                                       *4 There is no support for defendants’ reasonableness
                                                                       argument in the text of the statute, nor do defendants cite
As defendants recognize, a debt collector must monitor                 pertinent case law. Defendant relies in part on the Fair
other debt collectors it enlists to perform collection                 Credit Reporting Act (“FCRA”), which requires reporting
services on its behalf, or it is vicariously liable for any            agencies to mark accounts as disputed within thirty days of
FDCPA violations they commit. See Janetos v. Fulton                    receiving notice of the dispute. See 15 U.S.C. §
Friedman & Gullace, LLP, 825 F.3d 317, 325-26 (7th Cir.                1681i(a)(1)(A). But this provision of the FCRA has
2016). The Court agrees with plaintiff that MF is a “debt              nothing to do with the FDCPA, § 1692e, or this case. As
collector” under the FDCPA because the “principal                      plaintiffs explain, the Seventh Circuit has taken a dim view
purpose” of its business is the collection of debts, and it can        of the argument that courts should look to the FCRA for
be held vicariously liable for any violations of the FDCPA             this sort of guidance in interpreting the FDCPA. In Evans
that MCM may have committed.                                           v. Portfolio Recovery Associates, LLC, the defendants
                                                                       similarly argued that § 1692e(8) should be interpreted in
                                                                       light of a provision of the FCRA, but the Seventh Circuit
                                                                       found the argument unpersuasive because the defendants
                                                                       were relying on a “a different provision with different
                                                                       requirements,” and the FDCPA did not incorporate it or
II. WHETHER THE SYNCHRONY BANK                                         adopt its requirements by reference. 889 F.3d 337, 348 (7th
ACCOUNT WAS A “DEBT”                                                   Cir. 2018). The same reasoning applies here, and
Under 15 U.S.C. § 1692a, the FDCPA applies to “debts”                  defendants’ argument is unpersuasive for the same reason.
incurred “primarily for personal, family, or household
purposes.” Defendants argue that there is a genuine factual            “In the Seventh Circuit, the FDCPA is a ‘strict liability
dispute over whether the Synchrony Bank account was                    statute.’ ” Bass v. I.C. Sys., Inc., 316 F. Supp. 3d 1047,
primarily for personal purposes rather than business                   1051 (N.D. Ill. 2018) (quoting Wahl v. Midland Credit
purposes, given that plaintiff is a handyman and credit card           Mgmt., Inc., 556 F.3d 643, 646 (7th Cir. 2009) ). “Debt
statements appear to show that the debt that plaintiff could           collectors may not make false claims, period.” Randolph v.
not pay was for a purchase of mortar and grout at Lowe’s.              IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004). Apart from
Plaintiff responds that he did use the Synchrony Bank                  the bona fide error defense under § 1692k(c), which the
credit card account primarily for personal purposes; at his            Court discusses below in Part IV of this Opinion, §
deposition, he testified that he used the card for such things         1692e(8) contains no reasonableness requirement, and
as “gas,” “clothing,” or other “personal items.” (Defs.’ LR            defendants’ argument is without merit.
56.1 Stmt. of Add’l Facts, Ex. 1, Pl.’s Dep. at 34:4, ECF
No. 75-1.) The Court agrees with defendants that whether
they were trying to collect a “debt” within the FDCPA’s
definition of the term is an issue of fact for a jury to resolve.
                                                                          B. Unclean Hands
                                                                       Defendants argue that plaintiff has unclean hands because
                                                                       this lawsuit was engineered by his counsel. According to
III. WHETHER DEFENDANTS VIOLATED §                                     defendants, plaintiff himself was never troubled by
1692e(8)                                                               defendants’ actions, and he filed this “gotcha” lawsuit in
It is undisputed that MCM reported information about                   bad faith, based on his counsel’s knowledge that he could
plaintiff’s debt to credit bureaus without communicating               catch defendants in a violation of the FDCPA that is no
that plaintiff had disputed the debt. Defendants argue,                more than a harmless technicality.
however, that they cannot be liable under the
circumstances of this case because (a) it would impose                 In a virtually identical case, another court of this district
unreasonable burdens on them to have to report disputes to             has recently explained that there is no unclean hands
credit bureaus in less than seven days, and (b) plaintiff has          defense available to debt collectors under the FDCPA,
unclean hands.                                                         reasoning that the defense is not authorized by the text of
                                                                       the FDCPA, nor would recognizing it be consistent with
                                                                       the statute’s animating policy or governing case law.

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
    Case 2:18-cv-02184-PKH Document 31                           Filed 04/16/19 Page 6 of 8 PageID #: 1699


Valenta v. Midland Funding, LLC, Slip Copy (2019)



Francisco v. Midland Funding, LLC, No. 17 C 6872, 2019              the facts were virtually identical, is persuasive. In that case,
WL 1227791, at *2-3 (N.D. Ill. Mar. 15, 2019) (“Allowing            the Court reasoned as follows:
an unclean hands defense would transform the rule from
‘Debt collectors may not make false claims, period,’ to
‘Debt collectors may not make false claims, comma.’ ”)
(quoting Randolph, 368 F.3d at 730). The Court finds this                        MCM prophylactically takes what it
decision persuasive. As in Francisco, defendants have not                        considers ambiguous or confusing
pointed to any basis for an unclean hands defense in the                         letters and categorizes them as
text of the FDCPA or in any governing case law, nor does                         disputes. But MCM’s dispute-
the Court see any other basis for one. The Court agrees with                     reporting procedures are not
plaintiff that defendant may not assert an unclean hands                         designed to prevent the error that
defense in this case.                                                            occurred in this case. MCM works
                                                                                 with such a volume of accounts that
                                                                                 it is most practical to report disputes
                                                                                 to credit bureaus in batches. MCM
                                                                                 compiles those disputes on Monday
                                                                                 and sends them to the bureaus on
IV. BONA FIDE ERROR DEFENSE                                                      Friday, with a quality-control check
Under the FDCPA,                                                                 somewhere between. Considering
                                                                                 the volume of disputes MCM could
                                                                                 receive or process between
                                                                                 finalizing and delivering its batch of
             A debt collector may not be held                                    reports, that policy tolerates the risk
             liable in any action brought under                                  of violating 15 U.S.C. § 1692e(8)
             this subchapter if the debt collector                               exactly as it did here. Locking in
             shows by a preponderance of                                         reports on Monday and delivering
             evidence that the violation was not                                 them on Friday means that every
             intentional and resulted from a bona                                dispute received or processed on
             fide error notwithstanding the                                      Tuesday, Wednesday, Thursday,
             maintenance       of      procedures                                and Friday of the reporting week (of
             reasonably adapted to avoid any                                     which there are likely thousands)
             such error.                                                         might not be noted in Friday’s
                                                                                 report to credit bureaus. Francisco’s
                                                                                 letter fell through the cracks because
15 U.S.C.§ 1692k(c). “In order to claim this defense, the                        MCM designed a system with
burden is on the defendant to show (1) ‘that the presumed                        cracks. No reasonable jury could
FDCPA violation was not intentional’; (2) ‘that the                              find that MCM’s procedure was
presumed FDCPA violation resulted from a bona fide                               “reasonably adapted to avoid” the
error’; and (3) ‘that it maintained procedures reasonably                        error that occurred in this case. 15
adapted to avoid any such error.’ ” Evans v. Portfolio                           U.S.C. § 1692k(c).
Recovery Assocs., LLC, 889 F.3d 337, 349-50 (7th Cir.
2018) (quoting Kort v. Diversified Collection Servs., Inc.,
394 F.3d 530, 537 (7th Cir. 2005) ). The bona fide error            Francisco v. Midland Funding, LLC, No. 17 C 6872, 2019
defense applies to “errors like clerical or factual mistakes.”      WL 498936, at *5 (N.D. Ill. Feb. 8, 2019). The Court
Jerman, 559 U.S. at 587; see id. at 604-05 (bona fide error         agrees that, as in Francisco, plaintiff’s letter “fell through
defense does not apply to errors based on mistaken                  the cracks because MCM designed a system with cracks.”
interpretation of the FDCPA).
                                                                    To be sure, defendants are correct that, to take advantage
*5 Defendants argue that, even if MCM violated the                  of the bona fide error defense, debt collectors need not have
FDPCA by communicating information about plaintiff’s                taken “every conceivable precaution to avoid errors”; they
debt without communicating that the debt was disputed,              need only have taken “reasonable precaution[s].” Kort, 394
MCM’s action was an unintentional error made in spite of            F.3d at 539. But defendants have not even argued that
procedures reasonably adapted to avoid any such error.              MCM’s mid-week “quality control checks” or any other
                                                                    preventative measures MCM took were the sort of
The Court disagrees. Again, the Francisco case, in which
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
    Case 2:18-cv-02184-PKH Document 31                           Filed 04/16/19 Page 7 of 8 PageID #: 1700


Valenta v. Midland Funding, LLC, Slip Copy (2019)



“reasonable precautions” that might have prevented—but,             V. ACTUAL DAMAGES
in this case, due to error, did not prevent—the misleading          Defendants argue that plaintiff cannot establish any actual
communication that MCM made to Equifax. Rather, the                 damages, as he has not pointed to any financial or
argument appears to be that (1) MCM has procedures for              economic consequences he suffered, nor has he adduced
marking accounts as disputed, and (2) following those               sufficient evidence of emotional distress. Plaintiff responds
procedures permitted MCM to mark plaintiff’s debt as                that he has adduced evidence of emotional distress, having
disputed within one-and-a-half business days; but (3)               attested that defendants’ actions caused him stress and such
MCM had already generated its bimonthly report by the               emotions as annoyance, aggravation and humiliation. (See
time the account was marked disputed, so (4) when the               Pl.’s Resp./Reply Br. at 9-11, ECF No. 83.)
report was distributed to credit reporting agencies five days
thereafter, it was unintentionally misleading. (See MCM             The Court agrees with defendants that the evidence
Mem. Supp. Cross Mot./Resp. Br. at 11-15, ECF No. 76.)              plaintiff cites is not sufficient to support an award of actual
                                                                    damages for emotional distress. As the court explained in
Just as the Court explained in Francisco, the trouble with          Francisco, to obtain such damages based only on his own
this argument is that it does not address why, once the             testimony, plaintiff must describe the injury he suffered in
dispute letter was processed on the evening of August 21,           “reasonable detail,” not in “conclusional statements,”
2017, defendant could not then update the information that          unless defendants’ conduct is so “inherently degrading”
it planned to transmit to credit bureaus on the following           that a jury could reasonably infer emotional distress from
Friday. Had MCM generated the report on August 21 and               defendants’ conduct alone. 2019 WL 498936, at *6
sent it out later that same day, before it was able to process      (internal quotation marks and alterations omitted) (citing
receipt of the dispute letter, defendants might have a viable       Wantz v. Experian Info. Sols., 386 F.3d 829, 834 (7th Cir.
bona fide error defense. See Smith v. Transworld Sys., Inc.,        2004) abrogated in other part by Safeco Ins. Co. of Am. v.
953 F.2d 1025, 1030-31, 1034-35 (6th Cir. 1992)                     Burr, 551 U.S. 47 (2007) ). There is nothing “inherently
(affirming summary judgment for debt collector on bona              degrading” about sending a report to credit bureaus that
fide error defense because collection letter sent one day           “correctly recit[es] the amount of the debt but incorrectly
after debt collector received request to cease                      omit[s] that the debt is disputed,” Francisco, 2019 WL
communication pursuant to § 1692c(c) was a “clerical                498936, at *6, and plaintiff has not provided any evidence
error” caused by cease-communication letter and collection          of any actual damages other than “conclusional
letter effectively “crossing in the mail”).                         statements” of the negative emotions he felt. See id.; Brand
                                                                    v. Caliber Home Loans, Inc., No. 16-CV-03432, 2018 WL
*6 But defendants do not explain, and the Court fails to see,       4898572, at *8-9 (N.D. Ill. Oct. 9, 2018).
why MCM could not have intervened in the four days
between the time it received notice of the dispute and the          The parties will have to address the issue of damages at
time it reported debt information to credit bureaus. See id.        trial, nevertheless, because plaintiff may be entitled to
at 1035-36 (Krupansky, J., dissenting in part) (system that         statutory damages even if he cannot prove actual damages,
made it impossible to withdraw a debtor’s name from a               Francisco, 2019 WL 498936, at *7 (citing Keele v. Wexler,
computer-generated mailing list within two days of                  149 F.3d 589, 593 (7th Cir. 1998) ), and “the FDCPA
receiving cease-communication letter before sending out             provides for trial by jury in determining statutory ...
another round of collection notices “cannot be                      damages,” Kobs v. Arrow Serv. Bureau, Inc., 134 F.3d 893,
characterized as a procedure reasonably designed to avoid           896-99 (7th Cir. 1998); see McMahon, 301 F. Supp. 3d at
violations of the [FDCPA]”). If the system MCM has                  880-81. But plaintiff has not produced sufficient evidence
designed is one in which it is impossible to receive a              to submit any claim of actual damages to a jury.
dispute letter on a Friday evening and update the report it
sends to credit bureaus by the following Friday, then it is a
system that, far from being “reasonably adapted” to avoid
FDCPA violations, is “intentionally structured and                                        CONCLUSION
implemented” to “def[y] compliance” with the “absolute              For the foregoing reasons, plaintiff’s motion for summary
dut[ies]” of the FDCPA. See id. at 1036. Under the                  judgment [51] is granted in part and denied in part, and
circumstances of this case, defendants cannot establish a           defendants’ motions for summary judgment [76, 77] are
bona fide error defense under § 1692k(c), and summary               granted in part and denied in part. There are no genuine
judgment for plaintiff is appropriate on that issue.                factual disputes as to the following issues: defendant
                                                                    Midland Funding, LLC, is a debt collector; defendants
                                                                    violated 15 U.S.C. § 1692e(8); defendants’ violation was
                                                                    not due to a bona fide error that excuses the violation under

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
    Case 2:18-cv-02184-PKH Document 31                          Filed 04/16/19 Page 8 of 8 PageID #: 1701


Valenta v. Midland Funding, LLC, Slip Copy (2019)



15 U.S.C. § 1692k(c); and plaintiff did not suffer any actual      SO ORDERED.
damages from the violation. There is a triable factual
dispute as to whether the Synchrony Bank account is a              All Citations
“debt” under 15 U.S.C. § 1692a(5) and, if so, the amount
of statutory damages to award plaintiff. The parties are           Slip Copy, 2019 WL 1429656
directed to meet and confer to discuss settlement. A status
hearing is set for May 8, 2019 at 9:30 a.m.

End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
